Citation Nr: 1141597	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  07-09 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for pustular acne.

2.  Entitlement to an initial evaluation in excess of 10 percent for Baker's cysts in the left knee.

3.  Entitlement to an effective date earlier than March 3, 2004, for the grant of service connection for pustular acne.

4.  Entitlement to an effective date earlier than March 3, 2004, for the grant of service connection for Baker's cysts of the left knee.

5.  Entitlement to an effective date earlier than March 3, 2004, for the grant of service connection for a psychiatric disability.

6.  Entitlement to an effective date earlier than March 3, 2004, for the award of a total rating based on individual unemployability due to service-connected disabilities (TDIU).

7.  Entitlement to an effective date earlier than March 3, 2004, for the award of Dependents' Educational Assistance (DEA) benefits, pursuant to 38 U.S.C. Chapter 35. 

8.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active duty from December 1976 to December 1979.

This matter comes before the Board of Veterans' Appeals (Board) from December 2004 and March 2007 ratings decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.    

In the December 2004 rating decision, the RO granted service connection for:  pustular acne, assigning a 10 percent evaluation; Baker's cysts of the left knee, assigning a 10 percent evaluation; and delusional disorder and generalized anxiety disorder, assigning a 70 percent evaluation; all evaluations were assigned, effective May 5, 2004.  In this decision, the RO also granted entitlement to a TDIU and basic eligibility to DEA benefits, effective May 5, 2004; and denied service connection for a lumbar spine disability.  The Veteran disagreed with all assigned evaluations and the effective dates as well as the denial of service connection for a lumbar spine disability.
In a March 2007 statement of the case, the RO found clear and unmistakable error in its December 2004 rating decision with respect to the effective date assigned for the grants of service connection for psychiatric disability, Baker's cysts of the left knee, and pustular acne.  As such, an earlier effective date of March 3, 2004 was assigned.

In the March 2007 rating decision, the RO granted entitlement to an earlier effective date for the grant of DEA benefits, effective March 3, 2004.  The Veteran perfected an appeal of such decision and this earlier effective date issue was merged into the instant appeal.

In a February 2010 rating decision, the RO, in pertinent part, increased the evaluation for the Veteran's service-connected psychiatric disability from 70 to 100 percent, effective December 21, 2009.  This represents a complete grant of the benefits sought with respect to the increased rating claim for a psychiatric disability, thus it is no longer in appellate status.  

In March 2010 correspondence, the Veteran raised the issue of entitlement to an effective date earlier than December 21, 2009, for the award of a 100 percent evaluation for his service connected psychiatric disability.  In a January 2011 rating decision, the RO assigned a new effective date of March 3, 2004, for the award of the 100 percent evaluation for service-connected psychiatric disability.

The issue of entitlement to service connection for a lumbar spine disability and the issues of entitlement to increased ratings for Baker's cysts in the left knee and pustular acne are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's original application, received in February 1982, seeking service connection for a psychiatric disability is considered abandoned.
2.  On May 5, 2004, VA received the Veteran's application seeking service connection for a psychiatric disability, left knee disability, and acne, in pertinent part.

3.  An informal claim seeking service connection for psychiatric disability, left knee disability, and acne was received on March 3, 2004, and there is nothing in the record prior to such date that could be construed as an informal claim.    

4.  On March 3, 2004, the Veteran met the schedular criteria for a TDIU, was awarded a TDIU, and was therefore considered permanent and total.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than March 3, 2004, for the grant of service connection for psychiatric disability are not met.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).

2.  The criteria for an effective date earlier than March 3, 2004, for the grant of service connection for Baker's cysts in the left knee are not met.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).

3.  The criteria for an effective date earlier than March 3, 2004, for the grant of service connection for pustular acne are not met.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).

4.  The criteria for an effective date earlier than March 3, 2004, for the award of a TDIU are not met.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 3.400, 4.16 (2011).

5.  The criteria for an effective date earlier than March 3, 2004, for the grant of DEA benefits are not met.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The earlier effective date claims on appeal arise from the Veteran's disagreement with the assigned effective dates following the grants of service connection for pertinent disabilities.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, the Board notes that the Veteran has been advised as to how disability ratings and effective dates are assigned.

VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The claims folder contains service treatment records, VA medical evidence, private medical evidence, and the Veteran's contentions.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Legal Criteria for Earlier Effective Date Claims

The Veteran maintains that he is entitled to an effective date earlier than March 3, 2004, for the grants of service connection for psychiatric disability, pustular acne, and Baker's cysts in the left knee, as well as for the award of a TDIU and DEA benefits.  

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

VA law provides that the effective date for an award of disability compensation based on an original claim for direct service connection, shall be the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2011). 

Where a prior claim has been abandoned, the veteran must file a new claim, and the effective date of service connection will not be earlier than the date of the receipt of the new claim, or the date entitlement arose, whichever is later.  38 C.F.R. §§ 3.158, 3.400(b).  

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  The general rule with respect to the effective date for an award of increased compensation is that the effective date of an award shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).  An exception to that rule applies under circumstances where evidence demonstrates a factually ascertainable increase in disability during the one-year period preceding the date of receipt of a claim for increased compensation.  In that situation, the law provides that the effective date of the award shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within 1 year from such date.  38 U.S.C.A. § 5110(b) (2)  (West 2002); 38 C.F.R. § 3.400(o)(2) (2011); see VAOPGCPREC 12-98 (Sept. 23, 1998); see also Harper v. Brown, 10 Vet. App. 125 (1997) (noting that § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where the increase precedes the claim (provided also that the claim is received within one year after the increase) and are not applicable when a claim is filed and the increase in disability is subsequently ascertainable). 

A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal claim is any communication indicating an intent to apply for one or more benefits.  The benefit being sought must be identified.  38 C.F.R. § 3.155.  An informal claim must also be in writing. Rodriguez v. West, 189 F.3d 1351(Fed. Cir. 1999). 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011). 

Applicable law provides that DEA benefits under Chapter 35 of Title 38 of the United States Code, may be paid to a child or a spouse or surviving spouse of a veteran who meets certain basic eligibility requirements.  Basic eligibility for DEA exists if a veteran has a permanent total service-connected disability.  38 U.S.C.A. §§ 3500, 3501 (West 2002); 38 C.F.R. §§ 3.807(a), 21.3021 (2011).  A total disability may be assigned where the veteran's service-connected disabilities are rated 100 percent disabling under the rating schedule, or if the veteran is unemployable due to service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341 (2011).  Permanence of total disability will be taken to exist when such impairment is reasonably certain to continue throughout the life of the disabled person. Diseases and injuries of long standing which are actually totally incapacitating will be regarded as permanently and totally disabling when the probability of permanent improvement under treatment is remote.  The age of the disabled person may be considered in determining permanence.  38 C.F.R. § 3.340(b). 

Here, the basic facts are not in dispute.  The Veteran's original application seeking service connection claim for a psychiatric disability was received by VA in February 1982.  In conjunction with that claim, the RO scheduled a VA psychiatric examination for July 1982.  However, the Veteran did not report to that examination.  Thereafter, VA received the Veteran's new application for VA compensation on May 5, 2004.  According to that application, he sought service connection for a psychiatric disability, as well as for leg pain and acne, in pertinent part.  Service connection was granted for psychiatric disability, left knee disability, and pustular acne, effective May 5, 2004.  However, the RO observed that the record contained a letter from a member of Congress that indicated that the Veteran had submitted a VA application for compensation.  Having found clear and unmistakable error in its December 2004 rating decision based on that congressional letter, the RO considered this letter to be an informal claim and assigned an earlier effective date of March 3, 2004.  

Based on the foregoing, March 3, 2004, is the assigned effective date for the grants of service connection for psychiatric disability, left knee disability, pustular acne, as well as the awards of a TDIU and DEA benefits.

 a.  Psychiatric Disability

The Board has reviewed the record and finds that an effective date earlier than March 3, 2004, for the grant of service connection for a psychiatric disability is not warranted.  The Board acknowledges VA's receipt of the Veteran's original service connection claim for psychiatric disability in February 1982.  However, the letter that was sent to the Veteran advising him of the scheduled July 1982 psychiatric examination was returned as undeliverable.  Review of that letter shows that it was sent to the Veteran's last known address of record.  The Court has held that VA may rely on the "last known address" shown of record, see Thompson v. Brown, 8 Vet. App. 169, 175 (1995).  The burden is on the appellant to keep VA apprised of his whereabouts; if he does not do so, there is no burden on the part of the VA to "turn up heaven and earth to find [the appellant]".  See Hyson v. Brown, 5 Vet. App. 262 (1993).  Consequently, the Board finds that VA had duly notified the Veteran of the scheduled July 1982 examination.  The RO, in its July 1982 rating decision, indicated that it had insufficient evidence at that time to decide the claim and thus any findings from the scheduled examination were necessary to decide the claim.  Accordingly, the Board finds that the Veteran's failure to prosecute his 1982 psychiatric claim by not providing a current address and not reporting for the scheduled examination constituted the abandonment of such claim.  38 C.F.R. § 3.158 (2011).  Because the February 1982 service connection claim for a psychiatric disability was abandoned, it cannot serve as an earlier claim for service connection in this case. 

As indicated, an informal service connection claim for a psychiatric disability was received on March 3, 2004.  Here, because the effective date of service connection where a prior claim for service connection has been abandoned may not be earlier than the date of the receipt of the new claim, an effective date earlier than March 3, 2004, is not warranted.  38 C.F.R. § 3.400 (2011).   Thus, the Board concludes that an effective date earlier than March 3, 2004, for the grant of service connection for a psychiatric disability is not warranted.

b.  Left Knee Disability and Pustular Acne

Similarly, the Board finds that an effective date earlier than March 3, 2004, is not warranted for the grants of service connection for left knee disability and pustular acne.  The VA examiner in October 2004 determined that the Veteran's pustular acne and left knee disability are related to service.  As indicated, the effective date for the grant of service connection shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2011).  Applying the applicable regulations, the RO has already awarded the earliest effective date available under the law.  There is no basis to assign an earlier effective date for the grant of service connection for the Veteran's left knee disability and pustular acne.  The earlier effective date claims for pertinent disabilities must therefore be denied.

c.  Award of a TDIU

The Veteran also seeks an effective date earlier than March 3, 2004, for the award of a TDIU.  Although the record shows that the Veteran was unemployable prior to March 3, 2004, he had no service-connected disabilities prior to that date.   Applying the applicable regulations, the RO has already awarded the earliest effective date available under the law.  There is no basis to assign an earlier effective date for the grant of a TDIU.  The earlier effective date claim for the grant of a TDIU is therefore denied.

d.  DEA Benefits 

The Veteran was determined to have a permanent total service-connected disability; specifically he was awarded a total rating based on individual unemployability, effective March 3, 2004.  Prior to that date, the Veteran's had no service-connected disabilities.  

Accordingly, because the Veteran was found to have a permanent total service-connected disability effective March 3, 2004, entitlement to basic eligibility to Chapter 35 Dependents' Educational Assistance is effective March 3, 2004. 

Although the Veteran may contend that he is entitled to an earlier effective date for Chapter 35 Dependents' Educational Assistance, VA regulations dictate the specific circumstances and criteria which must be met before DEA benefits may be granted. As these criteria have not been met prior to March 3, 2004, an effective date prior to March 3, 2004 for the grant of DEA benefits must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to an effective date earlier than March 3, 2004, for the grant of service connection for a psychiatric disability is denied.

Entitlement to an effective date earlier than March 3, 2004, for the grant of service connection for Baker's cysts in the left knee is denied.

Entitlement to an effective date earlier than March 3, 2004, for the grant of service connection for pustular acne is denied.

Entitlement to an effective date earlier than March 3, 2004, for the award of a TDIU is denied.

Entitlement to an effective date earlier than March 3, 2004, for the award of DEA benefits is denied.  


REMAND

The Veteran also seeks service connection for a lumbar spine disability, and increased ratings for Baker's cysts in the left knee and pustular acne.  Review of the record reflects that further development is necessary prior to analyzing these claims on the merits.

The Veteran is currently diagnosed with a lumbar spine disability.  According to a March 2004 private radiology report, the Veteran was diagnosed with mild degenerative arthritic changes including mild lumbar spondylosis and mild degenerative facet change at L5-S1.  

According to a private treatment note dated in March 2004, the Veteran reported having had back problems since 1979 and the record reflects that he was discharged from service in 1979.  Thus, the Veteran essentially maintains that he has experienced lumbar spine symptoms since his service discharge.  Further review of the record shows that the Veteran has not yet undergone a VA examination to determine the etiology of his current lumbar spine disability.  In light of the evidence of a current lumbar spine disability and the Veteran's lay report of having experienced pertinent symptoms since service, the Board finds that the Veteran should be afforded a VA examination.  

As to the Veteran's left knee claim, the record reflects that he underwent debridement of the left knee in 2006.  In this regard, according to a December 2006 treatment note from "SIU" Center for Family Medicine, the physician noted that the Veteran had recently undergone surgery on his left knee.  Moreover, in December 2009, the Veteran was afforded a VA examination of the left knee and the examiner noted that the Veteran brought in records from the Springfield Clinic associated with St. John's Hospital in Springfield, Illinois, which indicate that the Veteran underwent arthroscopic surgery of the left knee in 2006.  Although the record contains some evidence from the Springfield Clinic, the evidence is dated prior to the reported surgery; thus the identified records are not in the claims folder.  Because the identified records are not of record and are pertinent to the Veteran's increased rating claim for Baker's cysts in the left knee, the Board finds that they must be obtained.  

Moreover, the Veteran seeks an increased evaluation for his service-connected pustular acne which is assigned a 10 percent evaluation pursuant to Diagnostic Code 7828.  Under such code, the next higher and maximum evaluation of 30 percent evaluation is warranted where there is deep acne affecting 40 percent or more of the face and neck.  38 C.F.R. § 4.118, Diagnostic Code 7828.  The Veteran's skin was most recently examined during the VA "joints" examination in December 2009; however the report did not address what percentage of the Veteran's face and neck is affected by his pustular acne.  As such, the Board finds that a formal VA skin examination is necessary to determine the current severity of the Veteran's service-connected pustular acne.     


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder any outstanding evidence, to include: a) records from the VA Medical Center in St. Louis, and b) records of the left knee treatment received from the Springfield Clinic associated with St. John's Hospital, in Springfield, Illinois, specifically to include records of surgery of the left knee in 2006.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his current lumbar spine disability.  All studies deemed appropriate should be performed, and all findings should be set forth in detail.  The claims file should be made available to the examiner. 

The examiner should diagnose all lumbar spine disabilities found to be present, and then opine as to whether it is at least as likely as not that the Veteran has a lumbar spine disability that is related to or had its onset in service.  In doing so, the examiner must specifically acknowledge and discuss the competent and credible lay evidence regarding the continuity of lumbar spine symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination found inadequate where examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service medical records to provide a negative opinion).  

The rationale for all opinions, with citation to relevant medical findings or medical authority, must be provided. 

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and severity of his service-connected pustular acne.  The claims folder, to include a copy of this Remand and any additional evidence secured, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  All indicated tests, should be conducted.

The examiner should describe in detail all of the symptomatology associated with the Veteran's pustular acne in accordance with the rating criteria specified at 38 C.F.R. § 4.118, Diagnostic Code 7828, or pursuant to Diagnostic Codes 7800 or 7801-7805, depending on predominant disability.  Specifically, the examiner is asked to indicate the percentage of the Veteran's face and neck affected by pustular acne, specifically indicating whether 40 percent or more of the Veteran's face and neck is affected by acne.  

All findings should be set forth in a legible report.

4.  Then readjudicate the appeal.  If the benefits sought remain denied, the Veteran and his representative must be furnished an SSOC and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration. 

Thereafter, the case should be returned to the Board, if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


